              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 ONTARIO DAVIS,

                     Plaintiff,
                                                 Case No. 17-CV-1355-JPS
 v.

 JOHN SCHOTT, ANDREW MOLINA,
 JOSEPH ESQUEDA, JOSE VIERA,                                     ORDER
 KENNETH PETERS, DEREK L.
 VERNON, RYAN CARPENTER,
 VINCENT LOPEZ, CHRISTOPHER
 RANDAZZO, MATTHEW
 PHILLIPSON, TIMOTHY
 RABIDEAU, and MATTHEW
 OMALIA,

                     Defendants.


      On October 3, 2017, Plaintiff submitted a complaint alleging

violations of his Fourth Amendment rights and conspiracies to violate his

civil rights pursuant to 42 U.S.C. §§ 1983 and 1985. (Docket #1). The Court

screened the complaint and allowed him to proceed on claims of unlawful

arrest, conspiracies under Sections 1983 and 1985, unlawful search of a

residence, unlawful search of a car, unlawful acquisition of a warrant, and

retaliation by ransacking a residence. (Docket #3 at 9). On November 15,

2018 the defendants filed motions for summary judgment. (Docket #53 and

#58). Defendant Kenneth Peters (“Peters”) moved for summary judgment

on the claims of unlawful arrest, conspiracy, unlawful search of a car and

unlawful acquisition of a warrant, on the grounds of issue preclusion, lack
of evidence, and lack of personal involvement. (Docket #54). In other words,

Peters moved for summary judgment on all claims except the initial

allegedly unlawful search of the residence. Defendants John Schott

(“Schott”), Andrew Molina (“Molina”), Joseph Esqueda (“Esqueda”), Jose

Viera (“Viera”), Derek Vernon (“Vernon”), Ryan Carpenter (“Carpenter”),

Vincent Lopez (“Lopez”), Christopher Randazzo (“Randazzo”), Matthew

Phillipson (“Phillipson”), Timothy Rabideau (“Rabideau”), and Matthew

Omalia (“Omalia”) (collectively, the “Officer Defendants”) moved for

summary judgment on all claims. (Docket #59). On June 28, 2019, this Court

dismissed five of the seven claims and invited an additional motion for

summary judgment on the issues of the unlawful search of a residence and

the retaliatory ransacking of Plaintiff’s residence. (Docket #81 at 15). On July

24, 2019, the Officer Defendants filed a motion for summary judgment,

explaining that they had full consent to search the initial apartment, and

arguing that the search of Plaintiff’s residence was not retaliatory. Plaintiff

never responded, and the Officer Defendants informed the Court that they

would not file a reply. For the reasons explained below, the Officer

Defendants’ second motion for summary judgment will be granted, and the

case will be dismissed.1

1.     LEGAL STANDARD

       Federal Rule of Civil Procedure 56 provides that the court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

       1 Defendant Peters did not move to dismiss the claim for unlawful search
of the residence, even though it remained outstanding against him. (Docket #81 at
15). However, in light of the fact that the claim is dismissed due to the uncontested
fact that there was consent for the search, the claim will be dismissed in its entirety
against all defendants, including Peters.


                                     Page 2 of 7
matter of law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816 F.3d 910, 916 (7th

Cir. 2016). A fact is “material” if it “might affect the outcome of the suit”

under the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

court construes all facts and reasonable inferences in the light most

favorable to the nonmovant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016). The court must not weigh the evidence presented

or determine credibility of witnesses; the Seventh Circuit instructs that “we

leave those tasks to factfinders.” Berry v. Chi. Transit Auth., 618 F.3d 688, 691

(7th Cir. 2010). The party opposing summary judgment “need not match

the movant witness for witness, nor persuade the court that her case is

convincing, she need only come forward with appropriate evidence

demonstrating that there is a pending dispute of material fact.” Waldridge

v. Am. Hoechst Corp., 24 F.3d 918, 921 (7th Cir. 1994).

2.     RELEVANT FACTS

       The Court generally adopts the facts as stated in the earlier order on

the parties’ motions for summary judgment. See (Docket #81 at 5–8). The

relevant facts are repeated here for ease of reference, along with the

uncontested facts that the Officer Defendants submitted in support of their

second motion for summary judgment. (Docket #86).

       On April 14, 2015, the Milwaukee Police Department (“MPD”) was

in the process of conducting surveillance on Norman Rhodes (“Rhodes”),

who is not a party to this litigation. An arrest warrant had been issued for

Rhodes because he had violated terms of his parole. The officers involved

in this case were using a confidential informant (“CI”) to gain information

about Rhodes. The CI gave Schott the address of an apartment where he


                                  Page 3 of 7
believed that Rhodes lived (“the Apartment”). The CI also said that Rhodes

was using a handgun to engage in the sale of marijuana. Based on this

information, Schott, along with Esqueda and Molina, began to conduct

surveillance of the Apartment.

       Against this backdrop, Plaintiff’s story unfolds: Plaintiff is an

acquaintance of Rhodes who was visiting the Apartment on the night of

April 14, 2015. Plaintiff has a prior felony conviction and was completing a

term of parole in relation to that crime. A little before 5:00 p.m., Plaintiff

arrived at the Apartment in a Nissan Altima with a female friend. Together,

they entered the Apartment. About 15–20 minutes later, Rhodes arrived at

the Apartment in a black Chevrolet Malibu, with Monita Roundtree

(“Roundtree”), the lessee of the Apartment, and Roundtree’s daughter in

tow. At approximately 5:20 p.m., Schott called six additional officers to

assist in the investigation and arrest of Rhodes. These back-up officers

included Viera, Carpenter, Peters, Randazzo, Phillipson, and Rabideau. The

officers did not have, nor did they seek, a warrant to search the Apartment.

They announced their presence at the Apartment, but nobody opened the

door. They entered in order to effectuate Rhodes’ arrest. After entering the

Apartment, they smelled burnt marijuana and saw marijuana on the dining

room table. The officers promptly placed both Plaintiff and Rhodes in

handcuffs. They did not arrest either of the two women. Roundtree gave

the officers consent to conduct a full search of the Apartment. The officers

found drugs and associated paraphernalia, which suggested sale or use of

illegal drugs. While searching the Apartment, the officers found Plaintiff’s

car and house keys.




                                 Page 4 of 7
       On April 15, 2015, Schott and Peters applied for a search warrant for

Plaintiff’s residence.2 The officers obtained a no-knock warrant at 5:10 p.m.

and executed it at 7:00 p.m. As stated above, the previous night, the officers

acquired a set of Plaintiff’s keys, which included his house keys. However,

according to Defendants, when they attempted to use them to enter

Plaintiff’s house, the keys did not work. (Docket #86 ¶ 19). Therefore, the

officers broke down the door to Plaintiff’s residence with a ram entry tool.

They believed that the lack of answer required a forced entry. The officers

searched through clothing, paperwork, and food containers for drugs,

firearms, and documents related to the purchase of firearms. Plaintiff did

not personally observe the search of his residence.

2.     ANALYSIS

       2.1     Unreasonable Search of the Apartment

       There is no dispute that the officers received consent from

Roundtree, the lessee of the Apartment, before searching it. (Docket #85 at

3; Docket #73 at 3). Once a party consents, police are permitted to engage in

a warrantless search. Fernandez v. California, 571 U.S. 292, 298 (2014).

Accordingly, the search was reasonable, and this claim is dismissed as to all

defendants.

       2.2     Unreasonable Search of Plaintiff’s Residence

       Plaintiff alleged that the police searched his residence in an

unreasonable fashion, which included breaking down the door and

strewing papers, clothes, and food around the dwelling. Plaintiff, however,

was incarcerated from April 14, 2015 was not and released until April 2018.


       2 To clarify, Peters was instrumental in applying for the search warrant, and
oversaw the obtention of Plaintiff’s keys at the Apartment, but he was not present
for the retaliatory search of Plaintiff’s home. See (Docket #81 at 14).


                                   Page 5 of 7
In its prior order on summary judgment, the Court noted that Plaintiff’s

second-hand allegations that the police ransacked his residence needed to

be substantiated by admissible evidence. (Docket #81 at 7 n.1). Plaintiff has

not provided any admissible evidence to support his contention that the

police engaged in an unreasonable search, nor any response to Defendants’

contentions that the search that they conducted was reasonable under the

circumstances. Defendants explain that they attempted to use the keys to

gain entry, but, when the keys did not work, felt it necessary to use a ram

tool. (Docket #85 at 13). They defend the scope of their search, which

included clothes, papers, and the kitchen, as places where evidence of drugs

and firearms (and the purchase thereof) could be reasonably found. They

further contend, with respect to the alleged mess, that police officers “are

not required to clean up after themselves.” This disrespectful notion should

not help win the day, but there is little else in the case to compel a contrary

result. Plaintiff has not offered any admissible evidence regarding the

degree of disrepair in which the officers left his home, nor the damages

incurred, nor any other argument that the conduct of the Defendants was

unreasonable under the circumstances described herein. The Court is

constrained to grant Defendants’ motion for summary judgment.

3.     CONCLUSION

       For the reasons explained above, the Officer Defendants’ motion for

summary judgment will be granted as to these final claims. These claims

and the case itself will be dismissed.

       Accordingly,

       IT IS ORDERED that the Officer Defendants’ additional motion for

summary judgment (Docket #84) be and the same is hereby GRANTED;




                                 Page 6 of 7
       IT IS FURTHER ORDERED that Plaintiff’s Fourth Amendment

claim for unlawful search of a residence under 42 U.S.C. § 1983 be and the

same is hereby DISMISSED against all defendants;

      IT IS FURTHER ORDERED that Plaintiff’s Fourth Amendment

claim for retaliatory ransacking of Plaintiff’s home under 42 U.S.C. § 1983

be and the same is hereby DISMISSED as to the Officer Defendants; and

      IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED with prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 28th day of October, 2019.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                                Page 7 of 7
